DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ericsson “Summary #1 of Efficient and Low Latency Serving Cell Configuration/Activation/Setup” 3GPP TSG RAN WG1 Meeting #98bis, R1-191349 (hereinafter Ericsson).

Regarding claim 1, Ericsson discloses a method for wireless communications at a user equipment, comprising: monitoring a plurality of component carriers in a carrier aggregation configuration (page 5 [proposal 3] and page 6 [R1-1910508, proposal 3] a plurality of component carriers are monitored in a carrier aggregation configuration); receiving, based at least in part on the monitoring, an indication of a power mode adaptation for the plurality of component carriers (page 9 [observation 1 and 2] discloses indication of transition to/from dormancy); determining a delay for applying the power mode adaptation to the plurality of component carriers  (page 9 [proposal 6] discloses application delay related to dormancy); applying the power mode adaptation to the plurality of component carriers after the delay (page 9 [proposal 6] discloses application delay related to dormancy; also page 10 [proposal 3. application delay related to dormancy]); and communicating, based at least in part on applying the power mode adaptation, with a base station on one or more component carriers of the plurality of component carriers (page 9 [proposal 6] and  page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 2, Ericsson discloses applying the power mode adaptation comprises: adjusting, based at least in part on the indication of the power mode adaptation, a downlink scheduling offset, a physical downlink control channel monitoring periodicity, a quantity of downlink communication layers, or any combination thereof (page 5 [proposal 3] and page 6 [R1-1910508, proposal 3] a plurality of component carriers are monitored in a carrier aggregation configuration).
Regarding claim 3, Ericsson discloses determining a first quantity of slots associated with the delay for a first component carrier of the plurality of component carriers based at least in part on a first numerology associated with the first component carrier; determining a second quantity of slots associated with the delay for a second component carrier of the plurality of component carriers based at least in part on a second numerology associated with the second component carrier; communicating on the first component carrier based at least in part on applying the power mode adaptation after the first quantity of slots; and communicating on the second component carrier based at least in part on applying the power mode adaptation after the second quantity (page 9 [proposal 6] and  page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 4, Ericsson discloses determining the delay comprises: determining the delay based at least in part on a processing time corresponding to one or more numerologies associated with one or more of the plurality of component carriers, a processing time corresponding to adjusting hardware components at the user equipment, a scheduling offset value associated with downlink transmissions, a current power mode for the plurality of component carriers, one or more numerologies associated with one or more of the plurality of component carriers, or any combination thereof (page 9 [proposal 6] discloses application delay related to dormancy; also page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 5, Ericsson discloses identifying a change in an activation status of one or more of the plurality of component carriers; updating the delay for applying the power mode adaptation based at least in part on identifying the change in the activation status; and applying the power mode adaptation to the plurality of component carriers after the updated delay (page 9 [proposal 6] and page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 6, Ericsson discloses receiving the indication comprises: receiving the indication in downlink control information, radio resource control signaling, a medium access control control element, or any combination thereof (page 5 [proposal 3] and page 6 [R1-1910508, proposal 3] a plurality of component carriers are monitored in a carrier aggregation configuration).
Regarding claim 7, Ericsson discloses determining the delay comprises: selecting a component carrier of the plurality of component carriers; and determining the delay based at least in part on one or more parameters associated with the selected component carrier (page 9 [proposal 6] and  page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 8, Ericsson discloses receiving the indication of the power mode adaptation on the selected component carrier (page 9 [observation 1 and 2] and page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 9, Ericsson discloses the selected component carrier comprises an anchor component carrier or a master component carrier of the plurality of component carriers (page 9 [observation 1 and 2] and page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 10, Ericsson discloses the selected component carrier has a highest index of the plurality of component carriers (page 9 [observation 1 and 2] and page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 11, Ericsson discloses the selected component carrier has a lowest index of the plurality of component carriers (page 9 [observation 1 and 2] and page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 12, Ericsson discloses the selected component carrier has a largest subcarrier spacing of the plurality of component carriers (page 9 [observation 1 and 2] and page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 13, Ericsson discloses the selected component carrier has a smallest subcarrier spacing of the plurality of component carriers (page 9 [observation 1 and 2] and page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 14, Ericsson discloses determining the delay further comprises: determining, for each component carrier of the plurality of component carriers, a respective delay for applying the power mode adaptation to the plurality of component carriers based at least in part on the parameters (page 9 [proposal 6] and  page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 15, Ericsson discloses the selected component carrier has a smallest delay of the plurality of component carriers (page 9 [proposal 6] and page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 16, Ericsson discloses the selected component carrier has a largest delay of the plurality of component carriers (page 9 [proposal 6] and page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 17, Ericsson discloses a method for wireless communications at a base station, comprising: transmitting, to a user equipment, an indication of a power mode adaptation for a plurality of component carriers in a carrier aggregation configuration (page 9 [observation 1 and 2] discloses indication of transition to/from dormancy); determining, based at least in part on transmitting the indication of the power mode adaptation, a delay for applying the power mode adaptation to the plurality of component carriers at the user equipment (page 9 [proposal 6] discloses application delay related to dormancy; also page 10 [proposal 3. application delay related to dormancy]); and communicating, after the (page 9 [proposal 6] and  page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 18, Ericsson discloses refraining from transmitting an indication of a second power mode adaptation for the plurality of component carriers during the delay (page 9 [proposal 6] discloses application delay related to dormancy; also page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 19-24, see above rejection of claims 3-8. 
Regarding claim 25, Ericsson discloses an apparatus for wireless communications at a user equipment, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: monitor a plurality of component carriers in a carrier aggregation configuration (page 5 [proposal 3] and page 6 [R1-1910508, proposal 3] a plurality of component carriers are monitored in a carrier aggregation configuration); receive, based at least in part on the monitoring, an indication of a power mode adaptation for the plurality of component carriers (page 9 [observation 1 and 2] discloses indication of transition to/from dormancy); determine a delay for applying the power mode adaptation to the plurality of component carriers (page 9 [proposal 6] discloses application delay related to dormancy); apply the power mode adaptation to the plurality of component carriers after the delay (page 9 [proposal 6] discloses application delay related to dormancy; also page 10 [proposal 3. application delay related to dormancy]); and communicate, based at least in part on applying the power mode adaptation, with a base station on one or more (page 9 [proposal 6] and  page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 26, Ericsson discloses the instructions to apply the power mode adaptation are executable by the processor to cause the apparatus to: adjusting, base at least in part on the indication of the power mode adaptation, a downlink scheduling offset, a physical downlink control channel monitoring periodicity, a quantity of downlink communication layers, or any combination thereof (page 5 [proposal 3] and page 6 [R1-1910508, proposal 3] a plurality of component carriers are monitored in a carrier aggregation configuration).
Regarding claim 27, Ericsson discloses the instructions are further executable by the processor to cause the apparatus to: determine a first quantity of slots associated with the delay for a first component carrier of the plurality of component carriers based at least in part on a first numerology associated with the first component carrier; determine a second quantity of slots associated with the delay for a second component carrier of the plurality of component carriers based at least in part on a second numerology associated with the second component carrier; communicate on the first component carrier based at least in part on applying the power mode adaptation after the first quantity of slots; and communicate on the second component carrier based at least in part on applying the power mode adaptation after the second quantity of slots (page 9 [proposal 6] and  page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 28, Ericsson discloses an apparatus for wireless communications at a base station, comprising: a processor; memory coupled with the (page 9 [observation 1 and 2] discloses indication of transition to/from dormancy); determine, based at least in part on transmitting the indication of the power mode adaptation, a delay for applying the power mode adaptation to the plurality of component carriers at the user equipment (page 9 [proposal 6] discloses application delay related to dormancy; also page 10 [proposal 3. application delay related to dormancy]); and communicating, after the delay, with the user equipment on one or more component carriers of the plurality of component carriers base at least in part on the power mode adaptation (page 9 [proposal 6] and  page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 29, Ericsson discloses the instructions are further executable by the processor to cause the apparatus to: refrain from transmitting an indication of a second power mode adaptation for the plurality of component carriers during the delay (page 9 [proposal 6] discloses application delay related to dormancy; also page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 30, Ericsson discloses the instructions are further executable by the processor to cause the apparatus to: determine a first quantity of slots associated with the delay for a first component carrier of the plurality of component carriers based at least in part on a first numerology associated with the first component carrier; determine a second quantity of slots associated with the delay for a second component carrier of the plurality of component carriers based at least in part on a second (page 9 [proposal 6] and  page 10 [proposal 3. application delay related to dormancy]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
 Kim et al (US Pat. Pub. No.2020/0351777) directed toward WUS configuration information.
Kim et al (US Pat. Pub. No.2020/0323026) directed toward method for monitoring control information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LITON MIAH/Primary Examiner, Art Unit 2642